Citation Nr: 0735005	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior cruciate ligament repair (left knee 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 2003 to 
January 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, granted service connection 
and a 10 percent rating for a left knee disorder.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran testified in August 2007 that his left knee 
disability has worsened since he was last examined by VA for 
this disorder in June 2005.  

During his hearing, the veteran also indicated that he has 
continued to receive VA treatment for his left knee problems 
up to nearly the present time.  There are no records of VA 
treatment subsequent to the June 2005 examination.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.

Moreover, as the veteran testified, he underwent surgery to 
correct degenerative arthritis in his left knee in November 
2006-that is, after his most recent VA examination of 
record, the aforementioned June 2005 examination.  The record 
contains no medical evidence from November 2006 or 
thereafter, to include any clinical evidence provided by Dr. 
Philip Maddox, the physician who performed the veteran's 
November 2006 left knee surgery at the Constable Hospital in 
Hunstville, Alabama.  

On remand, the RO should procure the timely, ratable clinical 
evidence necessary to determine whether the appellant meets 
the regulatory criteria for the rating increase he seeks.  

A current examination is in order in light of testimony of 
worsening conditions since the left knee disability was last 
examined by VA in 2005, and, most importantly, because the 
veteran underwent left knee surgery in November 2006, the 
impact of which on the severity of his disorder has yet to be 
clarified.

Accordingly, the case is REMANDED for the following action:

1.  The RO must try to procure any 
outstanding VA treatment reports 
pertaining to the veteran's left knee 
disability, to include any outpatient 
treatment records (with copies of the 
June 2006 MRI (magnetic resonance 
imaging) study) from the VA clinic in 
Madison, Alabama.  The RO must try to 
procure any clinical treatment records 
from Dr. Philip Maddox, as well as 
records of the veteran's November 2006 
knee surgery at the Constable Hospital in 
Huntsville, Alabama.  The RO is to 
solicit any necessary authorization from 
the veteran to procure such medical 
records.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.  

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran a current 
examination, updated notice of what 
evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2007).  

3.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination of his left knee to determine 
the nature and severity of his service-
connected left knee disorder.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for left knee disorder 
and in particular for rating status post 
anterior cruciate ligament repair, the 
examiner is to provide a detailed review 
of the veteran's history, and current 
complaints, and the nature and extent of 
his left knee disability.  In this 
regard, the examination report must 
include complete range of motion studies 
of the left knee and discuss the presence 
or absence of any atrophy, laxity, 
instability, weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated, and an explanation provided why 
such an opinion cannot be provided.

4.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for status post 
anterior cruciate ligament repair (left 
knee disability), must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority, 
including the VCAA.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
respectfully reminded that claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2007).  

